COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Decker and AtLee
UNPUBLISHED


              Argued at Richmond, Virginia


              KEITH JEROME ANDERSON
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 2305-14-2                                  JUDGE RICHARD Y. ATLEE, JR.
                                                                                  APRIL 12, 2016
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                             Richard D. Taylor, Jr., Judge

                               John B. Mann (John B. Mann, P.C., on briefs), for appellant.

                               Susan Baumgartner, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     The Circuit Court for the City of Richmond (“the circuit court”) found Keith Jerome

              Anderson (“Anderson”) in violation of the terms of a previously suspended sentence for robbery,

              and revoked the balance of Anderson’s suspended time. Anderson alleges that the circuit court

              erred when it: (1) admitted hearsay testimony from law enforcement witnesses in violation of

              Anderson’s Sixth Amendment right to confrontation; (2) revoked Anderson’s suspended

              sentence as a result of behavior for which Anderson was never convicted; and (3) found the

              evidence sufficient to justify revocation. For the reasons that follow, we affirm.

                                                        I. BACKGROUND

                     In 2011, pursuant to a plea agreement, the circuit court convicted Anderson of robbery,

              and sentenced him to ten years in prison, with all ten years suspended. On September 13, 2012,




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Anderson was charged with robbery and related crimes allegedly1 committed against Gregory

Pierce, as well as separate charges of robbery and related crimes allegedly committed against

Sherrod Blackwell. All of these new crimes were alleged to have been committed on the same

date, within minutes and blocks of each other. When Pierce failed to appear at a suppression

hearing, the charges in which he was the victim were dismissed at the Commonwealth’s request,

by order of nolle prosequi.2 (The Commonwealth has never reinstituted such charges.) The

charges in which Blackwell was the victim were tried over the course of seven months, in three

separate jury trials. In November of 2013, the first jury convicted Anderson of robbery, but a

mistrial was declared after one of the jurors said that he had been “pressured.” In February of

2014, a second jury acquitted Anderson of robbery, abduction, and use of a firearm in the

commission of a felony. Finally, in June of 2014, a third jury acquitted Anderson of possession

of a firearm by a convicted felon. In summary, after three trials, Anderson was acquitted of all

charges in which Blackwell was the victim.

       Between the second and third trials, the Commonwealth moved for a rule to show cause

why the circuit court should not revoke the suspension of the sentence in Anderson’s 2011

robbery conviction. In support of its motion, the Commonwealth alleged that Anderson had been

charged “with Robbery and Use of [a] Firearm in the commission of a Felony. Indictments for




       1
         We use the word “alleged” throughout this opinion when discussing the facts that gave
rise to Anderson’s revocation, in recognition of the fact that, while Anderson’s suspended
sentence was revoked as a result of the behavior described here, he was never convicted of the
substantive crimes themselves.
       2
         According to the detective who spoke with him, Pierce’s “intent was never to call the
police. His mother got concerned and she called the police.”
                                             -2-
Attempted Murder,[3] Abduction, Robbery, the Use of a Firearm in the commission of those

felonies, and Firearm/Felon followed.”

       At the revocation hearing on October 31, 2014, two Richmond City Police Department

Detectives, Jorge Thondique and Eric Sandlin, testified for the Commonwealth. Their testimony

concerned the incident involving Pierce as well as the one involving Blackwell.

       Detective Thondique, testifying about his investigation of the alleged robbery of Pierce,

stated that on September 13, 2012, he responded to a report of a robbery. The alleged victim,

Pierce, recounted the following to Detective Thondique: as he got off the bus, a man asked for a

cigarette and a match. The man then displayed a gun, forced Pierce to the ground, took $19 from

him, and fled. Pierce described the suspect as wearing a white or gray shirt, white shorts, and

white sneakers. He also stated that the suspect wore his hair in cornrows, had a goatee, and

sported gold “fronts.”4 While Detective Thondique was speaking to Pierce, another detective

had taken Anderson into custody nearby. Ultimately, Detective Thondique conducted a

photographic lineup using several photographs, one of which was of Anderson. After viewing

the photographic lineup, Pierce identified Anderson as his robber, quantifying his certainty at

80%. Anderson was charged with the robbery of Pierce.

       Detective Sandlin, testifying about his investigation of the alleged robbery of Blackwell,

stated that on September 13, 2012, he responded to a report of a robbery. (This robbery

allegedly occurred “may be [sic] 300, 400 yards” from the robbery investigated by Detective

Thondique.) The alleged victim, Blackwell, recounted the following to Detective Sandlin: as he



       3
          The record is unclear as to when or if the attempted murder charge was ever tried. No
trial orders were included in the record. Our recitation of the charges, and the results of the trials
on those charges, is based solely on the transcripts of the later revocation proceedings.
       4
         Fronts, also known as grills, are removable mouthpieces worn not out of dental
necessity but as fashion statements.
                                               -3-
was walking his dog, someone approached him and asked about the dog. Suddenly, the man

stood up, pointed a gun at Blackwell, and demanded money. Blackwell, who had no cash, gave

the man a Wal-Mart credit card instead. The man forced Blackwell to the ground and patted him

down. The man demanded that Blackwell “call the card [sic] to find out how much money was

on the car[d].” The man then took Blackwell approximately 100 feet to a black Volvo vehicle

and unlocked the trunk to that vehicle. At that point, Blackwell pointed his own gun at his

would-be robber. Blackwell pulled the trigger, but the gun misfired. He ejected the unspent

round, and as the suspect ran away, both Blackwell and the man fired their guns at each other.

Blackwell described the robber as a black male, with a goatee, cornrows, a white shirt, white

pants, and white shoes.

       At the scene, Detective Sandlin located a black Volvo vehicle, and underneath such

vehicle, he found an unspent round of ammunition. He also found a spent shell casing, of a

different caliber, approximately 15 feet from the Volvo, in the direction the suspect had fled,

according to Blackwell. By this time, Anderson had been taken into custody nearby. Detective

Sandlin drove Blackwell to Anderson’s location for purposes of conducting a “showup.”5

Blackwell viewed Anderson from relatively nearby, in bright lighting, and identified Anderson

as the man who had robbed him.

       When he was arrested, Anderson was in possession of a set of gold fronts and “a lot of

money.” He was wearing a white polo shirt with gold stripes, white shorts, and white shoes, and

had his hair in cornrows. Anderson had neither a gun nor a Wal-Mart credit card when arrested.

(The credit card was found the next day, near the area where the suspect had been running.




       5
          A showup is a pretrial identification procedure similar to a lineup, except that “unlike a
lineup, a showup is a one-on-one confrontation.” Showup, Black’s Law Dictionary (7th ed.
1999).
                                                 -4-
Police were unable to identify any fingerprints on the card.) He also had a car key, and Detective

Sandlin used that key to unlock the black Volvo previously described by Blackwell (beneath

which an unspent shell casing had been located).

        During the course of the revocation proceeding, Anderson raised various objections. At

an earlier hearing, prior to the revocation hearing itself, Anderson’s attorney had stated: “[T]his

is basically just a res judicata issue and collateral estoppel, because charges itself is [sic] not

sufficient . . . . It only says he received new charges. Then when he is subsequently found not

guilty of those charges, I think that should have resolved this show cause.”

        During Detective Thondique’s testimony, as he began to recount the words spoken to him

by Pierce, Anderson’s attorney stated: “Objection, Judge. Hearsay.” After the judge overruled

this objection, Anderson’s attorney continued: “Judge, I would submit, Your Honor, again, that

not only is it hearsay, but of [sic] the best evidence rule, we don’t have the person here to testify

about what happened.” Similarly, during Detective Sandlin’s testimony, as he began to recount

the words spoken to him by Blackwell, Anderson’s attorney stated: “I object to hearsay. They

haven’t shown Mr. Blackwell is unavailable to come here and testify.” The judge overruled this

objection as well.

        Finally, after the Commonwealth rested, Anderson moved to strike, arguing:

                Mr. Pierce never testified. We have no way to test his testimony as
                to the truth and voracity [sic] of what he says happen [sic]. As far
                as Mr. Blackwell, Your Honor, I submit that his testimony at trial
                and [sic] the jury recognized it had enough holes that you could fit
                a dump truck through . . . . The jury didn’t believe him.

He argued that it was wrong for the judge “to basically re-litigate these two situations and say

it’s – [‘]I have the discretion under 19.2-306[’] when you have no other conduct, other than what

happened in those two cases . . . .” The judge denied the motion to strike. Anderson recalled




                                                  -5-
Detective Sandlin briefly, then rested. Anderson also moved to admit transcripts of the prior

criminal trials involving the facts upon which his revocation was based.6

       In his closing argument, Anderson stated: “[T]he evidence in this case relies on two

individuals, Mr. Blackwell and Mr. Pierce and what they may have told the detectives. The

detectives have nothing to corroborate the statements of Mr. Pierce that he was robbed.” The

circuit court found Anderson in violation of the previously suspended sentence, and revoked

eight years and nine months, the balance of his time.7




       6
          The Commonwealth and Anderson have debated whether the transcripts of Anderson’s
prior trials were admitted into evidence at Anderson’s revocation proceeding, and if so, the effect
of their admission. At oral argument, the Commonwealth asserted that “the Defendant himself
admitted all the transcripts.” See Oral Argument Audio at 16:24 to 16:26 (Jan. 20, 2016). The
Commonwealth repeated this assertion in a subsequent letter to the panel. See Commonwealth’s
Letter to Panel (Jan. 26, 2016) (“Anderson waived his objection by introducing the transcripts of
the Blackwell trials into evidence.”). In contrast, Anderson claims that the record does not show
that the trial court admitted “any transcripts.” See Anderson’s Letter to Panel (Feb. 1, 2016).
Both parties are mistaken. For the sake of clarifying precisely what evidence was before the trial
court at the revocation hearing, we shall untie this knot.
         The “Show Cause Revocation Order” contained in the joint appendix, signed by Judge
Richard D. Taylor, Jr., leaves no doubt about the circuit court’s ruling: “The Court granted the
defendant’s motion to introduce prior transcripts.”
         This portion of the revocation order makes clear that something was admitted, but does
not specify exactly what that was. Although Anderson apparently moved to introduce multiple
prior transcripts (“the transcripts”) and the revocation order states that the circuit court granted
the motion “to introduce prior transcripts,” only one trial transcript is present in the record on
appeal: the transcript from Anderson’s trial on February 24th and 25th of 2014. We are unable
to consider the transcripts of the trials of November of 2013 and June of 2014 because of their
absence from the joint appendix and the record. (For the same reason, we must assume that the
circuit court did not consider them, notwithstanding its use of the plural “transcripts” in its show
cause revocation order.)
         Given the admission into evidence of the transcript of Anderson’s February trial, we
presume the trial court considered it. Although such transcript is not contained within the joint
appendix, it is within the record on appeal, and this Court may, and in this instance does,
consider it. See Rule 5A:25(h) (“It will be assumed that the appendix contains everything
germane to the assignments of error. The Court of Appeals may, however, consider other parts
of the record.”).
       7
          Anderson had already served the other one year and three months as a result of two
earlier revocations.
                                              -6-
                                           II. ANALYSIS

                   A. Sixth Amendment, Fourteenth Amendment, and Hearsay

       This assignment of error reads: “The Circuit Court Erred In Admitting Hearsay

Testimony From Detectives Thorndique [sic] And Sandlin Which Was A Violation Of

Appellant’s Right To Confrontation Under The Sixth Amendment.” A trial court’s decision to

admit or exclude evidence, including hearsay, is reviewed for abuse of discretion. See, e.g.,

Swain v. Commonwealth, 28 Va. App. 555, 558-59, 507 S.E.2d 116, 117-18 (1998). By

contrast, we review constitutional claims de novo. Cox v. Commonwealth, 65 Va. App. 506,

513, 779 S.E.2d 199, 202 (2015); see also Blunt v. Commonwealth, 62 Va. App. 1, 8, 741 S.E.2d
56, 59 (2013) (claimed violation of the Fourteenth Amendment resulting from admission of

evidence triggers de novo review); Hicks v. Commonwealth, 60 Va. App. 237, 250, 725 S.E.2d
748, 755 (2012) (claimed violation of the Confrontation Clause of the Sixth Amendment triggers

de novo review). These standards of review are unnecessary to the resolution of this assignment

of error, however, because Anderson failed to preserve his Sixth Amendment and Fourteenth

Amendment claims, and waived his hearsay objection.

       Rule 5A:18 states, in part: “No ruling of the trial court . . . will be considered as a basis

for reversal unless an objection was stated with reasonable certainty at the time of the ruling,

except for good cause shown or to enable the Court of Appeals to attain the ends of justice.”

Anderson never mentioned the Sixth Amendment at trial; its first appearance is in this

assignment of error. He references the Fourteenth Amendment only in his brief, having failed to

mention it in either the circuit court or his assignment of error. As such, Anderson has defaulted

these two bases of support for his appeal. Finally, we find that Anderson waived his hearsay

objection as a result of his own introduction into evidence of a transcript containing hearsay.




                                                -7-
                                        1. Sixth Amendment

       The Confrontation Clause of the Sixth Amendment is that portion of the Amendment

providing that “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to be

confronted with the witnesses against him.” In the trial court, Anderson made only a hearsay

objection. A hearsay objection is not the same as a Sixth Amendment objection. See Muhammad

v. Commonwealth, 269 Va. 451, 524, 619 S.E.2d 16, 58 (2005) (finding an assignment of error

grounded in the Sixth Amendment waived when only a hearsay objection was made at trial).

Anderson’s failure to object in the trial court specifically to the violation of his Sixth

Amendment rights means he has waived the challenge on appeal.

       His invocation of the Sixth Amendment on brief also violates Rule 5A:12(c)(1)(ii), which

states, in part: “An assignment of error which does not address the findings or rulings in the trial

court . . . is not sufficient.” See also Commonwealth v. Herring, 288 Va. 59, 69, 758 S.E.2d 225,

230 (2014) (“The plain language of Rule 5A:12(c)(1)(ii) makes clear that its terms govern the

sufficiency of all assignments of error in the Court of Appeals.”).

        Even if Anderson had adequately preserved his Sixth Amendment claim, that claim,

standing alone, would fail due to the inapplicability of the Sixth Amendment in revocation cases.

See Cox, 65 Va. App. at 518, 779 S.E.2d at 204 (noting that “the full Sixth Amendment right to

confrontation does not apply outside of a criminal trial”); Davis v. Commonwealth, 12 Va. App.
81, 84, 402 S.E.2d 684, 686 (1991) (observing that “revocation hearings are not a stage of

criminal prosecution”).

                                     2. Fourteenth Amendment

        After failing to invoke the Fourteenth Amendment in both the circuit court and his

assignment of error, Anderson makes this argument in his brief: “The admission of the hearsay

testimony of Detectives Thorndyke [sic] and Sandlin was hearsay and was also a violation [sic]

                                                 -8-
defendant’s Constitutional rights under the Sixth Amendment confrontation clause and more

precisely the due process clause of the Fourteenth Amendment.” (Emphasis added). This is an

impermissible expansion of his assigned error, and for that reason, we cannot consider it. The

time for arguments to be made “more precisely” is in the trial court, not on appeal. Permitting an

appellant to grab whatever constitutional handhold is most expedient as a case progresses

through the appellate process undermines the purposes of Rule 5A:18. See Martin v.

Commonwealth, 13 Va. App. 524, 530, 414 S.E.2d 401, 404 (1992) (“The primary function of

Rule 5A:18 is to alert the trial judge to possible error so that the judge may consider the issue

intelligently and take any corrective actions necessary to avoid unnecessary appeals, reversals

and mistrials.”); Gardner v. Commonwealth, 3 Va. App. 418, 423, 350 S.E.2d 229, 232 (1986)

(observing that Rule 5A:18 “places the parties on notice that they must give the trial court the

first opportunity to rule on disputed evidentiary and procedural questions”).

       This Court has made clear on many occasions that inclusion of an issue in an assignment

of error is a prerequisite to consideration of that issue on appeal. See Rule 5A:12(c)(1)(i) (“Only

assignments of error assigned in the petition for appeal will be noticed by this Court.”); see also

McLean v. Commonwealth, 30 Va. App. 322, 329, 516 S.E.2d 717, 720 (1999) (en banc) (“Only

those arguments presented in the petition for appeal and granted by this Court will be considered

on appeal.”); Cruz v. Commonwealth, 12 Va. App. 661, 664 n.1, 406 S.E.2d 406, 407 n.1 (1991)

(“We do not consider this argument, however, since it was not raised in the petition for appeal

and no appeal was granted by this Court on that issue.”).

       It is true that in Commonwealth v. Henderson, 285 Va. 318, 736 S.E.2d 901 (2013), the

Supreme Court noted that a trial court “should state for the record the specific grounds upon

which the court has relied for ‘not allowing confrontation’ in order to facilitate effective

appellate review of that decision.” Id. at 326-27, 736 S.E.2d at 906 (footnote omitted). And in

                                                -9-
Cox, a panel of this Court reversed a revocation because the trial court admitted hearsay without

stating a finding on the record of good cause for admitting testimonial hearsay over Cox’s

objection.

       Both Henderson and Cox are distinguishable from this case. While both of those cases

make clear that hearsay is admissible in revocation proceedings only under specific conditions,

both involved a hearsay objection accompanied by a due process objection. In Anderson’s case,

however, confrontation and due process were not raised in the trial court, or even in his

assignment of error. Rather, in the circuit court, Anderson repeatedly objected solely on hearsay

grounds.       The existence of a right does not justify a failure to object in a timely and specific

manner to an alleged violation of that right. In Anderson’s case, his objection on hearsay

grounds failed to preserve related, but distinct, concepts contained in the Fourteenth

Amendment. By failing to couple his hearsay objection with a due process objection, Anderson

waived his ability to obtain review of his case on Fourteenth Amendment grounds. See also

Edwards v. Commonwealth, 41 Va. App. 752, 760, 589 S.E.2d 444, 448 (2003) (en banc)

(“Making one specific argument on an issue does not preserve a separate legal point on the same

issue for review.”).8

                                            3. Hearsay

       “Generally, ‘[t]he revocation of parole is not part of a criminal prosecution and thus the

full panoply of rights due a defendant in such a proceeding does not apply to parole revocation.’”

Saunders v. Commonwealth, 62 Va. App. 793, 807-08, 753 S.E.2d 602, 609 (2014) (alteration in

original) (quoting Morrissey v. Brewer, 408 U.S. 471, 480 (1972)). See also Gagnon v.




       8
        Even if we were to find that a hearsay objection standing alone implicitly preserves a
due process claim, Anderson’s waiver of such hearsay objection (see infra Part II.A.3.) disables
that mechanism for obtaining review of his due process claim.
                                             - 10 -
Scarpelli, 411 U.S. 778, 782 (1973) (extending Morrissey’s reasoning to probation revocations).9

“Hearsay that is testimonial in nature, however, is subject to the limited confrontation right

provided by the Fourteenth Amendment.” Henderson, 285 Va. at 326, 736 S.E.2d at 905.

       The Commonwealth’s freedom to use hearsay at revocation proceedings is not unfettered.

However, notwithstanding his attempts to distance himself on appeal from his position in the

trial court, the record shows that Anderson moved to admit, and the court admitted, the transcript

of one of Anderson’s trials (which occurred over the course of two days in February of 2014).

See supra note 6. This transcript contains approximately thirty-five pages of the testimony of

Sherrod Blackwell, during which he described the robbery and the robber:

               I was coming out the back door of my apartment to walk my dog.
               . . . I saw the defendant and he asked me a question about what
               kind of dog did I have . . . . So I reach down for the dog, and that
               is when he actually points the gun directly at my chest. So he
               starts whining, [“]give me your money, give me your wallet,[”]
               still demanding about money. . . . He is like, [“]well, come on over
               here. Get on the ground.[”] . . . So he is actually rambling [sic]
               through my pockets on the right and the left . . . . He let me get up,
               and that is when I gave him my credit card. . . . [He was s]aying
               he was going to kill me, and I am going to go ahead and walk over
               here toward the car. . . . He tells me, [“]you are going to get in the
               trunk.[”] So he takes the gun, he still has the gun on me, but then
               he reaches with the other hand and opens the front door. Now, at
               this time I am fidgeting with my pants so I can actually pull my
               gun out, and I am reaching for the handle of the gun, and that is
               when I actually push him, and we was [sic] roughly like this far
               apart. I push him back, and I pull my gun out on him. I squeeze,
               but my gun doesn’t have one in the chamber. So he flees. . . .
               After the first one jammed, I shoot. . . . He shoots back in this area
               right here, where this grass is. . . . [The police] ask me for a
               description. I told them male, black race, the age, approximately
               34 to 37, height, about five-ten, weight, about 160, hair, cornrows,
               eyes, brown or black, dark-skin complexion, facial, I got fuzzy
               goatee. . . . They got a description about his gun, small automatic,
               shirt, white T-shirt, pants, white pants, shoes, white shoes.


       9
         Although Anderson’s case involves neither a revocation of parole nor of probation, we
see no meaningful distinction between those revocations and Anderson’s, which is a revocation
of a suspended sentence based on a violation of the good behavior requirement.
                                             - 11 -
(Trial Transcript, Feb. 24, 2014, pages 116-129). The prosecutor asked: “Mr. Blackwell, do you

have any doubt in your mind that the defendant before the court, Keith Anderson, was the person

who robbed you?” Mr. Blackwell responded: “No doubt.” (Trial Transcript, Feb. 24, 2014,

page 137).

       The transcript also contained cross-examination of Mr. Blackwell, during which his

testimony was impeached by reference to contradictory testimony from the preliminary hearing.

Anderson read portions of the trial transcript into evidence at the revocation hearing, including

portions of the testimony of one Ryan O’Sherridan. Anderson’s attorney stated:

               I’m looking at Page 151 [of the trial transcript]. This is the
               testimony of Ryan O’Sherridan. And the question was: [“]Will
               you tell the jury roughly what time it was, and what you were
               doing, and what you heard?[”] [“]We were watching Monday
               Night Football. It was the Bears Packers game. I remember I was
               in the basement. My wife was upstairs. We heard gunshots. We
               were very close to our home.[”] Then he says: [“]I went upstairs
               and had my wife call 911, and she went downstairs. I kind of
               looked out the window and grabbed my cell phone, went out
               outside, and there was a guy in the street. I yelled, [‘]hey
               buddy.[’”]

Anderson not only introduced this transcript at the revocation proceeding, he referenced it in his

closing argument.

       “The rule is that where an accused unsuccessfully objects to evidence which he considers

improper and then on his own behalf introduced evidence of the same character, he thereby

waives his objection, and we cannot reverse for the alleged error.” Cox, 65 Va. App. at 516, 779

S.E.2d at 204 (quoting Saunders v. Commonwealth, 211 Va. 399, 401, 177 S.E.2d 637, 638

(1970)). “Use of the waiver rule is . . . limited by the requirement that the subject matter of the

evidence at issue be the same as the subject matter of the evidence to which an objection was

made.” Drinkard-Nuchols v. Andrews, 269 Va. 93, 102, 606 S.E.2d 813, 818 (2005). The

testimony of the detectives concerned the robbery itself, as well as descriptions of the robber.

                                               - 12 -
The transcript introduced into evidence by Anderson included testimony about the robbery and a

description of the robber. Such transcript also included testimony about a witness whose

testimony the detectives did not summarize (O’Sherridan), testimony that Anderson presumably

found helpful to his case and that he presumably believed undercut the testimony of Blackwell.

Anderson objected to the hearsay testimony of the detectives on the grounds that the witnesses

whose statements the detectives were recounting were neither in court, nor shown to be

unavailable, but later Anderson introduced a transcript containing similar statements. By

offering hearsay evidence of the same character and subject matter as the statements he objected

to, Anderson waived any objection to the hearsay introduced by the Commonwealth. See

Muhammad, 269 Va. at 525, 619 S.E.2d at 58 (waiver rule applied when defendant offered

hearsay in form of letters from his children, which was of the same character as the objected-to

hearsay from the Commonwealth, an oral statement by his child, both offered to show the nature

of the defendant’s relationship with his children).

                                        4. Ends of Justice

       In neither his opening brief nor his reply brief did Anderson ask us to use the ends of

justice exception to the preservation of error requirement found in Rule 5A:18. When pressed

about the discrepancy between his assignment of error, which cites the Sixth Amendment, and

his brief, which cites the Fourteenth Amendment, Anderson ultimately conceded: “Well that

was a mistake. It should have been the Fourteenth Amendment. It’s the right of confrontation.

It’s the same thing . . . .” See Oral Argument Audio at 5:17 to 5:25 (Jan. 20, 2016). He went on,

with little argument as to why the Court should comply with his request, to state: “I think the

Court, in the interest of justice, ought to decide this issue.” See Oral Argument Audio at 5:47 to

5:50 (Jan. 20, 2016).




                                               - 13 -
       It is the responsibility of the party seeking dispensation through application of the ends of

justice exception to explain exactly why such an exception to the rule of preservation should be

made. Rule 5A:18 bars consideration of all unpreserved errors, “even constitutional claims.”

Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). “Application of

the ends of justice exception is appropriate when the judgment of the trial court was error and

application of the exception is necessary to avoid a grave injustice or the denial of essential

rights.” Charles v. Commonwealth, 270 Va. 14, 17, 613 S.E.2d 432, 433 (2005). The ends of

justice exception should be applied only “sparingly,” Michaels v. Commonwealth, 32 Va. App.
601, 608, 529 S.E.2d 822, 826 (2000) (quoting Redman v. Commonwealth, 25 Va. App. 215,

220-21, 487 S.E.2d 269, 272 (1997)), and “requires proof of an error that was ‘clear, substantial

and material,’” Akers v. Commonwealth, 31 Va. App. 521, 527 n.2, 525 S.E.2d 13, 16 n.2 (2000)

(quoting Brown v. Commonwealth, 8 Va. App. 126, 132, 380 S.E.2d 8, 11 (1989)). Most

importantly, invocation of the ends of justice is appropriate only when the record shows “that a

miscarriage of justice has occurred, not when it merely shows that a miscarriage might have

occurred.” Mounce v. Commonwealth, 4 Va. App. 433, 436, 357 S.E.2d 742, 744 (1987).

Anderson has not shown that a miscarriage of justice has occurred. As such, we find this to be

an inappropriate case for employment of the ends of justice exception, and we decline to do so.10

                    B. Revocation May be Based upon Uncharged Conduct or
                             Conduct Which Resulted in Acquittal

       Anderson also assigns error as follows: “The Trial Court Erred In Revoking Keith

Anderson’s Suspended Sentence . . . Based Upon Charges For Which Keith Anderson Was

Found Not Guilty Or Which Were Never Adjudicated.” Anderson asks us to review de novo the


       10
          Additionally, Rule 5A:20(e) requires that, “[w]hen the assignment of error was not
preserved in the trial court, counsel shall state why the good cause and/or ends of justice
exceptions to Rule 5A:18 are applicable.” Anderson has not done this, as he only invoked the
ends of justice at oral argument.
                                                 - 14 -
decision of the trial court relating to this assignment of error. He justifies this request by

asserting that he raises a constitutional claim. Although he makes amorphous reference to “basic

Constitutional due process rights,” in this section of his brief, he does not specify which

amendment to the United States Constitution he relies upon for his claim. He does not mention

due process in this assignment of error, nor did he do so in the trial court, when he claims to have

preserved such error. For the same reason explained earlier in this opinion (see supra Part

II.A.2.), we find that Anderson has waived any due process claim as to this assignment of error,

having failed to adequately preserve such issue in the trial court or raise it in his assignment of

error. Similarly, for the same reason as explained earlier, we decline to apply the ends of justice

exception. See supra Part II.A.4.

       Although Anderson failed to preserve any constitutional facet of this assignment of error,

we still must review the trial court’s decision to admit evidence related to past uncharged or

acquitted conduct. We conduct such review deferentially, and will reverse only upon a finding

that the trial court abused its considerable discretion. See, e.g., Blain v. Commonwealth, 7
Va. App. 10, 15-16, 371 S.E.2d 838, 842 (1988).

       In his reply brief, Anderson claims that “where the alleged substantial misconduct

mirrors the charges that are the basis for allegations of the violation, the outcome of the charges

must preclude the finding of a violation.” Anderson’s acquittals, he argues, “must moot or

negate any allegations of criminal activity and substantial misconduct.” 11 This argument runs




       11
         At oral argument, Anderson made passing reference to the doctrine of collateral
estoppel in support of his argument that Anderson’s prior acquittals prevented the
Commonwealth from proceeding with a revocation. Anderson cited Commonwealth v. Davis,
290 Va. 362, 777 S.E.2d 555 (2015). We find Davis inapplicable to Anderson’s case, because
the Supreme Court’s decision in that case was grounded in the Fifth Amendment’s protection
against double jeopardy, a legal concept absent from this case.
                                              - 15 -
counter to binding Virginia precedent, and ignores the different burdens of proof applicable to

criminal trials and revocation proceedings.12

       Conviction of a new crime is not required in order to revoke a suspended sentence. See,

e.g., Preston v. Commonwealth, 14 Va. App. 731, 734, 419 S.E.2d 288, 290-91 (1992) (reversing

a revocation, but agreeing that the Commonwealth need not prove “conviction of a subsequent

offense . . . to justify a revocation of suspension due to misconduct”); Slayton v. Commonwealth,

185 Va. 357, 365, 38 S.E.2d 479, 483 (1946) (“There is no requirement, such as is found in some

statutes, that the suspension may be revoked only upon the conviction of a subsequent criminal

offense.”) (decided under Acts 1918, ch. 349, p. 528, as amended by Acts 1938, ch. 122, p. 188,

a predecessor to current Code § 19.2-306).

       Nor, contrary to Anderson’s assertion, is a prior acquittal a bar to revocation. In Slayton,

the defendant asserted on appeal “that his acquittal at the hands of the jury of the criminal

charge . . . estopped or precluded the circuit court from inquiring into the matter as a ground for

determining whether the suspension of sentence should be revoked.” Id. at 368, 38 S.E.2d at

484. The Supreme Court rejected this argument, specifically referencing the different burdens of

proof at trials and revocation proceedings. Id. at 369, 38 S.E.2d at 485.

       The Commonwealth must prove criminal cases beyond a reasonable doubt. See, e.g., In

re Winship, 397 U.S. 358, 364 (1970). In contrast, proof beyond a reasonable doubt is not

required in revocation proceedings. See, e.g., Commonwealth v. Pannell, 263 Va. 497, 499, 561



       12
          In Anderson’s petition for appeal, he originally assigned four errors. An appeal was
granted only as to three of these assignments. The fourth was denied, per curiam, by one judge
of this Court, and again after review by a three-judge panel. The denied assignment of error
read: “The Show Cause Hearing Held in the Circuit Court of the City of Richmond on August
22, 2014 Was a Final Hearing that Resolved All Outstanding Alleged Violations of Good
Behavior and Was Res Judicata Regarding All Claims of Misconduct.” In his opening brief,
Anderson recycles an argument in support of this assignment of error. We do not consider this
argument, as it was rejected at the petition stage.
                                                - 16 -
S.E.2d 724, 725 (2002); Slayton, 185 Va. at 366, 38 S.E.2d at 483. The burden in revocation

proceedings is supplied by Code § 19.2-306, which notes that a court may revoke the suspension

of a sentence “for any cause the court deems sufficient,” and later notes that revocation is proper

if the court “finds good cause to believe that the defendant has violated the terms of suspension.”

       Exactly what constitutes the “cause” sufficient to justify revocation is left to a trial

court’s discretion. In Marshall v. Commonwealth, 202 Va. 217, 220-21, 116 S.E.2d 270, 273-74

(1960) (decided under Code § 53-275, as amended by Acts 1958, ch. 468, p. 600, a predecessor

to current Code § 19.2-306), the Supreme Court observed that “the failure of a defendant to be of

good behavior, amounting to substantial misconduct, during the period of the suspension would

provide reasonable cause for revocation.” However, revoking a suspended sentence “should not,

under any circumstances, be arbitrary.” Griffin v. Cunningham, 205 Va. 349, 354, 136 S.E.2d
840, 844 (1964).

       Anderson also tries to fortify his argument with reference to Resio v. Commonwealth, 29
Va. App. 616, 513 S.E.2d 892 (1999), but this support is unsound. At a hearing to revoke

Resio’s suspended sentence, the Commonwealth’s only evidence was three conviction orders.

These convictions were subsequently reversed on appeal. In such a situation, where “the

Commonwealth’s elect[s] to rely solely upon a criminal conviction, without evidence of the

related conduct, to establish the reasonable cause necessary to revocation, the ‘bare fact’ of such

conviction clearly becomes the basis for the revocation.” Id. at 622, 513 S.E.2d at 895 (emphasis

added). The danger of reliance upon the bare fact of a conviction is that “the fate of the

‘underlying conviction will determine the outcome of [an] appeal of the revocation proceeding.’”

Id. (alteration in original) (quoting Patterson v. Commonwealth, 12 Va. App. 1046, 1049, 407
S.E.2d 43, 45 (1991)). In Anderson’s case, the trial court did not rely upon a bare conviction

(since there was none) but rather upon evidence of misconduct. And “a revocation supported by

                                                - 17 -
evidence of acts which establish that defendant engaged in sufficiently egregious misconduct

will survive the failure of any related criminal conviction.” Id. at 623 n.2, 513 S.E.2d at 896 n.2.

                                  C. Sufficiency of the Evidence

       Anderson’s final assignment of error reads: “The Hearsay Testimony From Detectives

Thorndique [sic] and Sandlin At The Revocation Hearing Did Not Demonstrate Substantial

Misconduct Which Justified The Revocation of Anderson’s Suspended Sentence . . . .” When

we review the sufficiency of evidence on appeal, we “will reverse a judgment of the circuit court

only upon a showing that it is plainly wrong or without evidence to support it.” Singleton v.

Commonwealth, 278 Va. 542, 548, 685 S.E.2d 668, 671 (2009). “[W]e review facts in the light

most favorable to the Commonwealth, drawing all reasonable inferences in the Commonwealth’s

favor as the prevailing party at trial.” Pruitt v. Commonwealth, 274 Va. 382, 384, 650 S.E.2d
684, 684 (2007).

       Much of Anderson’s argument in support of this assignment of error repeats his

assertions that the evidence was insufficient because Anderson’s prior acquittals (of the

Blackwell charges) and the prior nolle prosequi (of the Pierce charges) rendered any evidence of

those alleged crimes unworthy of belief. We have disposed of this argument. See supra Part

II.B. We have also disposed of Anderson’s argument that the testimony of the detectives was

admitted erroneously because it was hearsay and violative of the Sixth and Fourteenth

Amendments to the United States Constitution. See supra Part II.A. We are left, therefore, to

consider whether the evidence considered by the trial court was sufficient cause to support

revocation of the suspended sentence. We find that it was.

       At the revocation hearing, the only witnesses who testified were Detectives Thondique

and Sandlin. They described two robberies, accomplished using a similar modus operandi,

committed only minutes and blocks apart. Both victims described a similar suspect, and a

                                               - 18 -
suspect matching their description (Anderson) was apprehended nearby and only shortly after the

robberies. Both victims identified Anderson, and he had a key to a vehicle one of the men

described. Detective Sandlin located both a spent shell casing and an unspent round near one of

the robberies. Anderson points to facts that could support a finding contrary to that made by the

trial court. We, however, are looking at the record to determine if any of the facts could support

the finding made by the trial court. The Commonwealth was not required to prove beyond a

reasonable doubt the facts in support of revocation. Because we find that there is more than

adequate support in the record for the trial court’s finding, we cannot say that the trial court’s

decision was “plainly wrong or without evidence to support it.” Singleton, 278 Va. at 548, 685

S.E.2d at 671.13

                                          III. CONCLUSION

       Anderson failed to preserve his objections under the Sixth or Fourteenth Amendments,

pursuant to Rule 5A:18. He waived his hearsay objection by introducing hearsay of the same

character himself. Behavior which may not rise to a level sufficient to support a criminal

conviction may nevertheless suffice to justify the revocation of a suspended sentence. Finally,

reviewing the evidence before the trial court, we cannot say that the trial court’s decision to

revoke Anderson’s suspended sentence was plainly wrong or without evidence to support it. For

these reasons, we affirm the revocation of Anderson’s suspended sentence.

                                                                                            Affirmed.



       13
           We also disagree with Anderson’s claim on brief that “[t]he Circuit Court’s finding of
a violation was based solely on the uncorroborated hearsay testimony of Blackwell and Pearce
[sic] related to Detectives Thorndique [sic] and Sandlin . . . .” As discussed in note 6, supra,
Anderson introduced into evidence the transcript of his trial on February 24th and 25th of 2014.
At that trial, Blackwell testified under oath, and was subject to cross-examination. Although the
jury weighing the evidence at that trial acquitted Anderson, the trial court at Anderson’s
revocation hearing reviewed Blackwell’s testimony through the lens of a less stringent burden of
proof.
                                                 - 19 -